DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/30/2021 has been entered.

3.	Claims 1–22 are pending for examination in the request for continued examination filed on 11/30/2021.  Claims 21–22 are NEW.



Examiner’s Remarks
4.	Applicant's amendment broadened the scope and shifted the focus of the claims and thus necessitated the new ground(s) of rejection presented in this Office action.

Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the 

Abbreviations
5.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
6.	(A)	Kim et al., US 2018/0113781 A1 (“Kim”).
	(B)	Moss, US 2008/0040725 A1.


Notice re prior art available under both pre-AIA  and AIA 
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A.
8.	Claims 1–22 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Kim in view of (B) Moss.

See “References Cited” section, above, for full citations of references.

9.	Regarding claim 1, (A) Kim teaches/suggests the invention substantially as claimed, including:
“A processor-implemented method, comprising: 
capturing a plurality of process steps performed while interacting with at least one application running on a computing system, wherein the plurality of process steps corresponds to graphical user interface interactions carried out while performing an activity”
(¶ 62: monitoring user interaction with a computing device;
¶¶ 63–64: capture information indicative of a user’s interaction with the computing device such as clicks ( e.g., mouse clicks, taps on a touch screen, etc.) and keystrokes in addition to contextual information regarding each user action such as a state of the user interface;
¶ 76: Scout 101 may monitor the particular tasks being performed on the computing device 102 on which it is running. For example, Scout 101 may monitor the task being performed by monitoring keystrokes and/or clicks and gathering contextual information associated with each keystroke and/or click);

“determining at least one automatable process step associated with the activity from the plurality of process steps ...”
(¶ 72: Scout Service may identify a task being performed by a user based on a plurality of events using any of a variety of techniques;

¶ 101: process 300 comprises an act 302 of pre-processing a plurality of events, an act 304 of clustering the plurality of events, an act 306 of identifying sub-task(s) in the plurality of clustered events, an act 308 of identifying
task(s) in the plurality of clustered events using the identified sub-task(s), an act 310 of generating an automation score for identified task(s), an act 312 of determining whether the automation score exceeds a threshold); and

“generating a software robot to automate a process of performing the activity associated with the at least one application based on the modified flow of the at least one automatable process step”
(¶ 113: Scout Service may proceed to automate the task if the automation score exceeds the threshold by performing act 314 of generating software robot(s) to perform the task and act 316 of executing the generated software robot(s).).

Kim does not teach “segregating the at least one automatable process step into multiple tasks based on parallel executable tasks and sequentially executable tasks; determining different types of distributed computing resources to execute the multiple tasks based on the segregation; automatically generating a modified process flow corresponding to the at least one automatable process step based on the segregated multiple tasks and the different types of the distributed computing resources.”

	(B) Moss however teaches:
“segregating the at least one automatable process step into multiple tasks based on parallel executable tasks and sequentially executable tasks”
(¶ 7: parallel execution of an activity, comprising the steps of, dividing an activity into a series of independent tasks, preparing a dependency map from the independent tasks comprising a series of dependency nodes each comprising a set of completion elements and a set of initiation elements, and executing each of the completion tasks to initiate execution of the initiation tasks in a manner determined by the dependency map;


“determining different types of distributed computing resources to execute the multiple tasks based on the segregation”
(¶ 29: A system 200 provides a set of one or more workers ( e.g. workers 1 ... n). A worker is an entity that is able to do work. For example, the ability to do work may include but is not limited to a general purpose processing unit;
¶ 33: execution service 260 matches the dependency map 255 of the activity to the available worker set. In doing so it takes into account such things as but not limited to type of task, type of worker, time it will take a worker to perform a given task (or cost), task requirements, initialization); and

“automatically generating a modified process flow corresponding to the at least one automatable process step based on the segregated multiple tasks and the different types of the distributed computing resources”
(¶ 35: execution of an activity dependency map is dynamically applied to the available worker set in existence at that point in time).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Moss with those of Kim to execute automated user tasks (workflow) by evaluating and matching tasks requirements (resource, dependencies, etc.) to resource type and availability. The motivation or advantage to do so is to optimize the execution efficiency and resource capabilities (e.g. parallel processing) of the computational environment.


10.	Regarding claim 2, Kim teaches/suggests:
determining at least one manual process step associated with the activity; and determining one or more locations for user interactions to perform the at least one manual process step while executing the software robot”
(¶ 63: capture information indicative of a user’s interaction with the computing device such as clicks (e.g., mouse clicks, taps on a touch screen, etc.).

11.	Regarding claim 3, Moss teaches/suggests:
“wherein the distributed computing resources comprise physical computing resources, virtual computing resources, or a combination thereof”
(¶ 29: general purpose processing unit, a floating point processing unit, a graphics processing unit).

12.	Regarding claim 4, Moss teaches/suggests:
“wherein determining the different types of the distributed computing resources comprises assigning different types of the distributed computing resources for executing the tasks”
(¶ 29: general purpose processing unit, a floating point processing unit, a graphics processing unit;
¶ 33: matches the dependency map 255 of the activity to the available worker set. In doing so it takes into account such things as but not limited to type of task, type of worker, time it will take a worker to perform a given task (or cost), task requirements, initialization).

13.	Regarding claim 5, Moss teaches/suggests:
“wherein determining the different types of the distributed computing resources comprises determining a role of each of the tasks”
(¶¶ 33–34: execution service 260 matches the dependency map 255 of the activity to the available worker set. In doing so it takes into account such things as but not limited to type of task, type of worker, time it will take a worker to perform a given task ... Time for a worker to perform a given task is dependent on such things as rate of work and initialization/termination of Initialization and termination of a task is particularly relevant to remote workers as it may involve transfer of resources and services across a communications channel, which will have an impact on overall task completion).

14.	Regarding claim 6, Kim and Moss teach/suggest:
“executing the software robot by dynamically selecting the distributed computing resources for executing the tasks based on the role of each of the task”
(Kim, ¶ 113: generating software robot(s) to perform the task;
Moss, ¶¶ 33–34, teaching matching the dependency map 255 of the activity to the available worker set based on type of task).

15.	Regarding claim 7, Kim teaches/suggests:
“providing a first graphical user interface to receive input data corresponding to the activity performed while interacting with the at least one application; and generating one or more links between fields of the first graphical user interface and fields of a second graphical user interface corresponding to the at least one application”
(¶ 70: Each of the plurality of events may include information indicative of an action a performed by a user on the respective computing device (e.g., an input to the computing device performed by the user such as a click and a keystroke) and contextual information associated with the action performed by the user).

16.	Regarding claim 8, Kim teaches/suggests:
“generating a data validation form when the activity comprises partial automatable process steps”
(¶ 51: a user may log into to their personal email account;
¶ 54: a user may enter a password “Carrot23” into a web-browser application to access a personal email account. In contrast to conventional key logger applications ... the computer usage data generated in accordance with the techniques described herein may comprise an indication that eight keystrokes occurred in a web-browser application without information 
the Examiner notes: a web-browser application login screen may be considered “a data validation form”).

17.	Regarding claim 9, Kim teaches/suggests:
“enabling to alter the modified process flow; and generating an altered software robot based on received alteration”
(¶ 87: as the user interface of a computer program may change over time, the object hierarchy may change over time to reflect at least some of the changes to the user interface).

18.	Regarding claim 10, Kim and Moss teach/suggest:
“executing the software robot by: storing the software robot in a repository; and scheduling execution of the software robot to perform the activity”
(Kim, ¶ 60: Scout Service may execute one or more instances of the software robot(s) generated in act 314. For example, Scout Service may identify one or more computing devices and start an instance of the software robot(s) on the identified one or more computing devices;
Moss, ¶ 35: execution of an activity dependency map is dynamically applied to the available worker set in existence at that point in time;
Abstract: Each node may be associated with a contract and/or a set of completion and initiation tasks each of which must be completed according to an appropriate schedule for synchronization and other parallel processing management issues).


19.	Regarding claim 21, Kim and Moss teach/suggest:
“executing the software robot to automate the process of performing the activity by mimicking the graphical user interface interactions”
(Kim, ¶ 116: Scout Service may execute one or more instances of the software robot(s) generated in act 314. For example, Scout Service may identify one or more computing devices and start an instance of the software robot(s) on the identified one or more computing devices;
proceed to automate the task if the automation score exceeds the threshold by performing act 314 of generating software robot(s) to perform the task and act 316 of executing the generated software robot(s);
Moss, ¶ 35: execution of an activity dependency map is dynamically applied to the available worker set in existence at that point in time).

20.	Regarding claim 11, it is the corresponding system claim reciting similar limitations of commensurate scope as the method of claim 1. Therefore, it is rejected on the same basis as claim 1 above, including the following rationale:

Kim teaches/suggests:
“at least one processor; memory coupled to the at least one processor”
(¶ 119: one or more computer hardware processors 602 and one or more articles of manufacture that comprise non-transitory computer-readable storage media); and

“a visual collaboration network designer,” “a collaboration network script generator,” and “a collaboration network execution engine”
(¶ 119: processor-executable instructions stored in one or more non-transitory computer-readable storage media).


21.	Regarding claim 12, Kim teaches/suggests:
“wherein the visual collaboration network designer is to receive the plurality of process steps associated with the activity by observing a user performing the plurality of process steps”
(¶ 63: capture information indicative of a user’s interaction with the computing device such as clicks (e.g., mouse clicks, taps on a touch screen, etc.).

claims 13–15, they are the corresponding system claims reciting similar limitations of commensurate scope as the method of claims 2–3 and 10. Therefore, they are rejected on the same basis as claims 2–3 and 10 above.


23.	Regarding claims 16–20 and 22, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–3, 7, 10, and 21. Therefore, they are rejected on the same basis as claims 1–3, 7, 10, and 21 above.


Response to Arguments
24.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the newly applied teachings or references being used in the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Kakhandiki, US 10,853,097 B1, teaching robotic process automation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
February 23, 2022